Citation Nr: 1315761	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  10-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran has not been provided with a VA audiological examination since November 2008, over four years ago.  In August 2011, the Veteran told his psychiatrist that his hearing was progressively getting worse.  Accordingly, a remand is warranted for a VA examination in order to assess the current severity of the Veteran's service-connected bilateral hearing loss.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (holding that the record is inadequate and the need for a contemporaneous medical examination occurs when the evidence indicates that a current disability rating may be incorrect); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that fulfillment of the statutory duty to assist includes providing the Veteran with a thorough and contemporaneous medical examination).

Appropriate efforts should be made to obtain any outstanding relevant VA treatment records and associate them with the claims folder or electronic records file.  38 U.S.C.A. § 5103A(b)(3), (c)(2) (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.159(c)(2), (3) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding relevant VA treatment records from the VA Medical Center in West Palm Beach, Florida.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.  

2.  Then, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should also fully describe the functional effects caused by the Veteran's bilateral hearing loss disability.		

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


